 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9
      IN RE: Bard IVC Filters Products               No. MDL 15-02641-PHX-DGC
10    Liability Litigation,
                                                     CASE MANAGEMENT ORDER NO. 45
11
                                                     (MDL Closure)
12
13
14
15          Pursuant to Case Management Order No. 43 (Doc. 17494), this MDL is now closed.
16   Any new case filed in this MDL using a short-form complaint (see Doc. 363) after
17   May 31, 2019, will be rejected with a full refund of the filing fee. To the extent federal
18   jurisdiction exists and venue is proper in this District, a plaintiff may commence a separate,
19   individual action involving a Bard IVC filter by filing a complaint in compliance with
20   Rule 8 of the Federal Rules of Civil Procedure. But bringing suit in this District is not
21   required given the MDL’s closure. Plaintiffs may commence actions against Bard in any
22   other court where jurisdiction and proper venue exist.
23          IT IS ORDERED:
24          1.     This MDL is closed to new cases.
25          2.     The Clerk is directed to reject short-form complaints submitted for direct
26   filing in this MDL and to refund the filing fee to the plaintiffs.
27
28
 1         3.      The Clerk shall accept for filing complaints involving a Bard IVC filter that
 2   comply with Rule 8, and shall create a separate action outside this MDL for each such case.
 3         Dated this 31st day of May, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
